Case 1:19-md-02902-RGA Document 436 Filed 03/22/21 Page 1 of 1 PageID #: 6859




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 In re Sitagliptin Phosphate (’708 & ’921)        C.A. No. 19-md-2902-RGA
 Patent Litigation

 MERCK SHARP & DOHME CORP.,

                Plaintiff,

         v.                                       C.A. No. 20-949-RGA
                                                  C.A. No. 20-1099-RGA
 AUROBINDO PHARMA LIMITED and
 AUROBINDO PHARMA USA, INC.,

                Defendants.


                                    NOTICE OF JOINDER

       Defendants Aurobindo Pharma Limited and Aurobindo Pharma USA, Inc. (“Aurobindo”),

by and through their undersigned counsel, hereby join Defendants’ Initial Invalidity Contentions,

served on October 20, 2020 (D.I. 278) and Defendants’ Supplemental Invalidity Contentions,

served on March 19, 2021 (D.I. 434) (collectively, the “Invalidity Contentions”). Aurobindo

adopts and incorporates by reference the legal arguments and authorities asserted in the Invalidity

Contentions and reserves any right to conduct discovery and be heard before this Court with

respect to the contentions.

 Dated: March 22, 2021                            SMITH, KATZENSTEIN & JENKINS LLP

                                                  /s/ Eve H. Ormerod
                                                  Eve H. Ormerod (No. 5369)
                                                  1000 West Street, Suite 1501
                                                  Wilmington, DE 19801
                                                  (302) 652-8400
                                                  eormerod@skjlaw.com
                                                  Attorneys for Defendants Aurobindo Pharma
                                                  Limited and Aurobindo Pharma USA, Inc.
